



COURT OF APPEAL FOR ONTARIO

CITATION: Holmes v. Rowbotham, 2015 ONCA 740

DATE: 20151102

DOCKET: C60349

Feldman, Lauwers and Benotto JJ.A.

BETWEEN

Marion Gwendolyn Holmes

Respondent (Plaintiff)

(Defendant by Counterclaim)

and

Gary Rowbotham
and
    The Estate of Willis Elmer Rowbotham

Appellant
(Defendants)

(Plaintiff by Counterclaim)

and

Cory John Legge and Courtney Alexandra Legge

Respondents

(Defendants by Counterclaim)

Joyce M.D. Thomas, for the
    appellant

John W.E. Gilbert and Ross C. McLean, for the
    respondents, Cory John Legge and Courtney Alexandra Legge

Douglas A. Grace, for the respondent, Marion Gwendolyn
    Holmes

Heard: October 29, 2015

On appeal from the judgment of Justice OConnor of the Superior
    Court of Justice, dated February 13, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The essence of the appellants position is that OConnor J. erred on
    January 8, 2015, when he endorsed the record that Further negotiations on the
    mediation resulted in resolution of all issues.  On the return of the motion
    on February 13, 2015, for implementation of the terms of the settlement, the
    appellant told OConnor J. that he wanted to seek a second opinion and the
    motion judge advised that a settlement had been reached and the matter was
    concluded.  The appellant was represented by counsel throughout.  There is no
    basis to interfere with the conclusion reached by OConnor J., see
Scherer
    v. Paletta
[1966] 2 O.R. 524 (CA).

[2]

The appeal is dismissed with costs payable by the appellant of $7,000 to
    each of the respondents, Holmes and the respondent Legge, as a group, inclusive
    of disbursements and HST.


